Citation Nr: 1126573	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  04-31 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a skin disability, other than skin cancer, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1969 to August 1971.  The Veteran also had unverified periods of active/inactive duty for training in the Army Reserves and the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

This matter was previously before the Board in January 2008 and again in September 2009, and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims folder does not reflect that the AMC substantially complied with the Board's directives set forth in September 2009.  Where remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran asserts that service connection is warranted for a skin disability, other than skin cancer, to include as due to Agent Orange exposure.  VA medical records reflect that the Veteran has had pigmented macules and papules of the trunk and extremities, keratotic papules of trunk and extremities, and erythematous scaly papules of the face, ears, neck, and right arm.  (See March 2008 VA record.)  The Veteran has also complained of blisters on his feet.  (See October 2004 VA record.)  

A March 2009 VA examiner provided an opinion that the Veteran's hemangioma and skin cancer were not etiologically related to service, including Agent Orange exposure.  However, the examiner failed to comment on whether the Veteran's other diagnosed skin conditions of record were etiologically related to the Veteran's service, to include Agent Orange exposure.  The Board, in its September 2009 remand, directed that a new VA examination and clinical opinion be obtained to determine the nature and etiology of the Veteran's other skin disabilities, if any.  

The Veteran's July 1971, October 1978 STRs and July 1987 STRs reflect normal skin upon examination, and that the Veteran denied ever having had a skin disease.  His February 1992 STR reflects normal skin upon examination.  There is no evidence of record for the Veteran of in-service complaints or treatment for his skin, to include his feet.  The Board acknowledges that in its September 2009 remand it referenced a July 1986 in-service skin complaint; however, upon further review of the records, the Board notes that the July 1986 STR was not the Veteran, and it, along with two other records, belonged to a Veteran of a different name and Social Security number.  The misfiled STRs have been removed from the Veteran's claims file.  (Upon review of the claims file, the Board finds that, other than the September 2009 remand, the misfiled STRs had no bearing on the Veteran's other appeals adjudicated at that time.)

The record reflects that the AMC, in a May 2011supplemental statement of the case (SSOC), relied on the March 2009 VA examination, rather than obtain another examination as requested by the Board.  The March 2009 VA examination report was adequate with regard to the Veteran's hemangioma and skin cancer, but not with regard to any other skin disability.  Thus, a new VA examination was required.

In addition, in its September 2009 remand, the Board directed that the Veteran's complete and specific dates of active duty for training and inactive duty for training be obtained.  Service personnel records received in March 2011 reflect that the Veteran did not have any active duty, active duty for training, or inactive duty for training from August 21, 1971 through October 14, 1978.  He had active duty for training sometime between October 15, 1978 and October 14, 1980.  He had some inactive duty between October 15, 1980 and October 14, 1981.  He had no service between October 15, 1981 and October 14, 1987.  Records also reflect that he had active duty for training in 1988, and that in September 1989, he was released from his assignment due to being an unsatisfactory participant.  A May 12, 2011 AMC formal finding of unavailability reflects that attempts to obtain personnel records from the US Army Human Resources command and National Personnel Records center were negative.  However, a May 2011 information paper, received by AMC on May 12, 2011 reflects that the Veteran's records were transferred to the Army National Guard, and suggests that the State Adjunct General's office may have additional records.  Thus, the Board finds that an additional attempt to obtain any outstanding records should be made.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the U.S. state and dates of his National Guard service, if any.  Thereafter, contact the appropriate state Adjunct General's office and request copies of all personnel records and STRs for the Veteran.  Associate all received records, if any, with the claims file.

2.  Thereafter, the Veteran should be afforded a VA examination to determine whether he has a skin disability (other than hemangioma and skin cancer) and the etiology of any such disability.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent or greater) that the Veteran has a skin disability (other than hemangioma and skin cancer) causally related to his military service, to include Agent Orange exposure.  The examiner should consider the claims file, to include the following:  the Veteran's post service VA medical records which reflect complaints of blisters on the feet, pigmented and keratotic macules and papules of the trunk and extremities, and erythematous scaly papules of the face, ears, neck, and right arm; his July 1971, October 1978, and July 1987 STRs which reflect normal skin upon examination, and which reflect that the Veteran denied a skin disease; and his February 1992 STR which reflects normal skin upon examination.  Any opinion expressed should be accompanied by a complete rationale. 
 
The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


